PARDEE, J.
“The plaintiff complains, in his brief, about the admission of certain parts of Mrs. Bums’ testimony in regard to the contract made between her and said plaintiff. This particular testimony was competent as bearing upon the question of whether the plaintiff found a bona fide purchaser for defendants’ property.
We think it was perfectly competent for the trial court to receive the evidence as to the agreement between the plaintiff and Mrs. Burns as to the sale of Mrs. Burns’ property, although the same was not incorporated in the contract of sale entered into between the defendant and Mrs. Bums. This.litigation is not between Mrs. Bums and the defendants, but is between the plaintiff and the defendants, to determine whether the defendants are liable to the plaintiff for his commission _ growing out of his original agreement with said defendants.
The record in the instant case fails to show that the plaintiff informed the defendants, at the time the written contract of sale was signed, of the condition precedent claimed by Ml'S. Bums, and tho failure, nf-.tRp plainti-if f.n tell his principals of such an arrangement constituted a fraud by him upon them, sufficient to prevent him from recovering the commission which he claims, if Mrs. Burns failed to take said property for that reason; and the jury having found that she did refuse to take the property for that reason, we are unable to say that such finding is manifestly against the weight of the evidence.
The second ground of error alleged by tne plaintiff is in regard to the charge of the court.
We find, upon examination of the charge, that the court did correctly state the law applicable to the facts in this case, and that there is no error therein.
The third ground of error relied upon is that the finding of the jury is manifestly against the weight of the evidence.
As hereinbefore indicated, we are unanimously of the opinion that the finding of the jury is not manifestly against the weight of the evidence. . ,
. , Not finding any errors m the record prejudicial to the plaintiff in error, we affirm the judgment.” „ ,
„ , (Washburn, PJ., and Funk, J., concur.)